IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 40656/40657

STATE OF IDAHO,                                 )     2013 Unpublished Opinion No. 724
                                                )
       Plaintiff-Respondent,                    )     Filed: October 28, 2013
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
TRAVIS LYNN WHEELER,                            )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Joel E. Tingey, District Judge.

       Judgments of conviction and concurrent unified sentences of three years with one
       year determinate for escape, and five years with two years determinate for
       burglary, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       In this consolidated appeal, Travis Lynn Wheeler was convicted of escape, Idaho
Code § 18-2505(1), and burglary, I.C. § 18-1401. The district court sentenced Wheeler to a
unified term of three years with a minimum period of confinement of one year for escape.
Wheeler filed an Idaho Criminal Rule 35 motion for reduction of the sentence, which he later
withdrew. In the burglary case, the district court sentenced Wheeler to a concurrent unified term
of five years with a minimum period of confinement of two years. Wheeler filed an I.C.R. 35
motion which was denied. Wheeler appeals, contending that his sentences are excessive.



                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Wheeler’s judgments of conviction and sentences are affirmed.




                                                   2